


COURT OF APPEAL FOR ONTARIO

CITATION:
Ontario
    (Environment) v. Castonguay Blasting Ltd., 2012 ONCA 165

DATE: 20120316

DOCKET: C53611

MacPherson, Simmons and Blair JJ.A.

BETWEEN

Her
    Majesty the Queen in right of the Province of Ontario

as represented by the
    Minister of the Environment

Respondent

and

Castonguay Blasting Ltd.

Appellant

Bruce McMeekin, for the appellant

Paul McCulloch and Danielle Meuleman, for the respondent

Joseph F. Castrilli and Ramani Nadarajah, for the
    intervener, Canadian Environmental Law Association

Heard: November 23, 2011

On appeal from the decision of Justice T.D. Ray of the
    Superior Court of Justice dated January 28, 2011, reversing a decision of
    Justice S.J. Hunter of the Ontario Court of Justice dated June 21, 2010.

R.A. Blair (Dissenting):

Background and Overview

[1]

On November 26, 2007, Castonguay Blasting Ltd. was engaged as a
    subcontractor at a highway construction site in the town of Marmora, Ontario
    when one of its blasting operations went awry, sending rock debris flying
    through the air beyond the controlled blasting area.  Known as fly-rock in
    the industry, the debris travelled some ninety metres in the air, landing on
    and damaging a house and a vehicle on neighbouring private property.

[2]

The project involved the widening of the Marmora Cut.  The Cut was deep
    and conventional means of retaining rock fragments thrown off by the blasting
    were ineffective.  An acceptable alternative was employed by Castonguay but the
    mishap occurred in any event.  Fortunately, no one was hurt, and the owners of
    the property have been fully compensated for the damage.

[3]

Castonguay reported the mishap to the contract administrator who, in
    turn, reported it to the Ministry of Labour (pursuant to the
Occupational
    Health and Safety Act
, R.S.O. 1990, c. O-1) and to the Ministry of
    Transport (under whose aegis the road widening was taking place).  No one
    reported the incident to the Ministry of the Environment, however, which did
    not learn of it until May, 2008.  One and one-half years later, in October
    2009, Castonguay was charged with failing to report the discharge of a
    contaminant into the natural environment contrary to s. 15(1) of the
Environmental
    Protection Act
, R.S.O. 1990, c. E-19 (the EPA).  It was acquitted by
    Hunter J. in the Ontario Court of Justice on June 21, 2010, but the acquittal
    was reversed and a conviction entered by Ray J. of the Superior Court of
    Justice on January 28, 2011.

[4]

Castonguay seeks to set aside that conviction.  Its principal argument
    is that injury or damage to private property alone is not sufficient to trigger
    the reporting requirement, but that the obligation only arises where the
    discharge of the contaminant has caused more than trivial or minimal harm to or
    impairment of the natural environment (either alone or in conjunction with uses
    of the natural environment, such as property).  Counsel submit that, while
    there was damage to private property as a result of the flying rock generated
    by the blasting operation, there was no (or no more than trivial or minimal)
    harm to or impairment of the natural environment (air, land and water, as
    defined in the EPA).  Therefore, Castonguay was not under an obligation to
    report the discharge under s. 15(1).

[5]

The Ministry acknowledges that there must be
some
nexus between
    the activity being regulated and the natural environment, but, for its part,
    submits that the application of the EPA cannot be limited to activities or
    conduct that impact the natural environment and also have a negative impact on
    uses of the natural environment, such as property.  If there is some nexus
    between the activity or conduct and the natural environment  as there is here
    because the blasting disturbed the rock in its natural state and the generation
    of fly-rock could, in other circumstances, have harmed the environment  and
    the conduct or activity results in damage to property (or affects other uses
    set out in the relevant provisions of the Act), the Ministry submits the
    obligation to report the discharge of a contaminant is triggered.

[6]

The Canadian Environmental Law Association was granted leave to
    intervene and made submissions in support of a broad interpretation of the EPA
    as well.

[7]

For the reasons that follow, I would allow the appeal.

The Statutory Framework

[8]

Section 14(1) of the EPA creates the offence of discharging a
    contaminant into the natural environment and s. 15(1) requires that any such
    discharge be reported to the Ministry of the Environment:


14. (1)  Subject to subsection 2 but despite any other
      provision of this Act or the regulations, a person shall not discharge a
      contaminant or cause or permit the discharge of a contaminant into the natural
      environment, if the discharge causes or may cause an adverse effect.

15. (1)   Every person who discharges a contaminant or causes
      or permits the discharge of a contaminant into the natural environment shall
      forthwith notify the Ministry if the discharge is out of the normal course of
      events, the discharge causes or is likely to cause an adverse effect and the
      person is not otherwise required to notify the Ministry under section 92.


[9]

The meanings to be ascribed to the terms contaminant and adverse
    effect in the foregoing provisions are key issues on the appeal.  Both  are
    defined in s. 1(1) of the EPA:


contaminant means any solid, liquid, gas, odour, heat, sound,
      vibration, radiation or combination of any of them resulting directly or
      indirectly from  human activities that causes or may cause an adverse effect

adverse effect means one or more of,

(a) impairment of the quality of the
      natural environment for any use that can be made of it,

(b) injury or damage to property or to
      plant or animal life,

(c) harm or material discomfort to any
      person,

(d) an adverse effect on the health of
      any person,

(e) impairment of the safety of any
      persons,

(f) rendering any property or plant or
      animal life unfit for human use,

(g) loss of enjoyment of normal use of
      property, and

(h) interference with the normal
      conduct of business


Analysis

[10]

There is
    no dispute that Castonguay discharged a substance into the natural
    environment.  What is at issue is whether the substance that was discharged 
    the fly-rock  was a contaminant and, if so, whether the discharge caused or,
    in the words of s. 15(1), was likely to cause an adverse effect, as
    those terms are to be understood in the context of the EPA.  Since a
    contaminant is something that causes or may cause an adverse effect, it is the
    latter notion that is at the heart of the appeal.

[11]

Although
    s. 14(1) of the EPA is the provision that creates the offence of discharging a
    contaminant into the natural environment, Castonguay is charged under
    s. 15(1) with failing to report such a discharge.  For purposes of the
    appeal, the operative words in s. 15(1) are these:


Every person who discharges a contaminant ... into the natural
      environment shall forthwith notify the Ministry if the discharge ... causes or
      is likely to cause an adverse effect.


[12]

The
    discharge of the fly-rock in this instance meets all of the prerequisites for
    liability under that provision
if
an adverse effect as contemplated
    by the EPA requires only injury to property without any accompanying impairment
    of or harm to the natural environment, as a literal reading of the definition
    of adverse effect might suggest.  Fly-rock is a solid resulting from human
    activities and, in this case, it caused damage to property and would, on that
    interpretation, constitute an adverse effect (paragraph (b) of the
    definition) and be a contaminant.  However, if the notion of adverse effect
    carries with it some element of impairment to the natural environment that is
    more than transient or trivial  an environmental event, in the words of the
    trial judge  the discharge of the fly-rock here did not constitute a
    contaminant as that term is defined nor did it cause or was it likely to
    cause, in the circumstances here, an adverse effect.  Those are the
    parameters of the debate on the appeal.

[13]

Both
    Castonguay and the Ministry rely upon the decision of the Supreme Court of
    Canada in
Ontario v. Canadian Pacific Ltd.
, [1995] 2 S.C.R. 1031, and
    the decision of this Court in
R. v. Dow Chemical Canada Inc.
(2000),
    47 O.R. (3d) 577 (C.A.) in support of their opposing contentions in this
    debate.  I turn to a brief review of those authorities before continuing with
    the analysis.

Ontario v.
    Canadian Pacific Ltd.

[14]

In
Canadian
    Pacific
, the Supreme Court of Canada was asked to determine whether what
    was then s. 13(1)(a) of the EPA was unconstitutionally vague or overbroad,
    thereby infringing s. 7 of the
Canadian Charter of Rights
and Freedoms. 
    Section 13(1) was the counterpart of the current s. 14(1) cited above, except
    that each of the eight paragraphs that now comprise the definition of adverse
    effect were listed as subparagraphs (a)-(h) to s. 13(1).  The separate effects
    have now been removed to the definition of adverse effect in s. 1(1) of the
    current legislation and replaced in s. 14(1) by the words adverse effect.

[15]

The part
    of s. 13(1) at issue in Canadian Pacific was paragraph 13(1)(a), the equivalent
    of paragraph (a) in the present definition  impairment of the quality of the
    natural environment for any use that can be made of it.  It was the word use
    in particular that was attacked as being vague and overly broad.

[16]

The Court
    held that s. 13(1)(a) was not unconstitutional.  The Court was not required to
     and did not  determine whether liability under the section presupposed some
    impact on the natural environment in all circumstances.  However, both Lamer
    C.J. (concurring in the result, and speaking for three judges) and Gonthier J.
    (speaking for six) made observations during their analyses that bear on the
    interpretation of s. 13(1) as a whole.

[17]

Chief
    Justice Lamer concluded that s. 13(1)(a) was neither too vague nor overly broad
    because, although it may have been open to an interpretation of that nature
    that would render it unconstitutional, it was also open to an alternative
    interpretation that avoided absurdity and would render it constitutional. 
    Lamer C.J. preferred the latter interpretation, relying for his conclusion on
    the interpretative technique known as the presumption of constitutionality. 
    Lamer C.J. explained the alternative interpretation in this fashion, at pp.
    1058-59:


As I noted earlier, the most natural manner of viewing s. 13 is
      to view all of the various subsections as directed at different (albeit
      overlapping) evils.
However, it is also possible to interpret s. 13(1)(a)
        as expressing the general intention of the section as a whole, and to treat
        paras. 13(1)(b) through (h) as setting out specific examples of impairment[s]
        ... of the natural environment for any use that can be made of it.

I believe it is appropriate to interpret s. 13(1)(a) in this
      manner, as providing the best reflection of the intentions of Ontarios
      legislature. That is, the term for any use that can be made of [the natural
      environment] in
s. 13(1)(a) should be understood as covering situations
        captured by paras 13(1)(b) through (h) and analogous situations, if any indeed
        exist.
[Emphasis added.]


[18]

Gonthier
    J. took a different view, but arrived at a similar result.  He felt it was
    unnecessary to rely upon the presumption of constitutionality because in his
    opinion s. 13(1)(a) was easily interpreted, using standard interpretative
    techniques, in a fashion that was not vague or overly broad or that led to
    absurd results.  The impugned phrase, for any use that can be made of [the
    natural environment] did not falter on those constitutional shoals because a
    proper interpretation of s. 13(1)(a) precluded liability unless the release of
    the contaminant posed more than trivial or minimal threat to the environment
    and could have an impact of some significance (more than trivial or minimal) on
    a use of the natural environment:  see pp. 1080-83.

[19]

The observations
    of Gonthier J. concerning the interrelationship between the various paragraphs
    in s. 13(1)  now the listed effects in paragraphs (a) through (h) of the
    definition of adverse effect in s. 1(1) of the EPA  and his characterization
    of those effects reveal that his above conclusion does not apply solely to s.
    13(1)(a).  He classified all paragraphs of s. 13(1) as
environmental
    impacts
(emphasis added).  He canvassed the impacts in paragraphs (b)
    through (h) as examples of types of significant potential impact the threat to
    the environment must have.  These observations are apparent from the following
    passage at p. 1081 of his reasons:


Various interpretive techniques are of assistance.  First, as I
      observed in
Nova Scotia Pharmaceutical Society, supra,
at pp. 647-48,
[1]
legislative provisions must not be considered in a vacuum.  The content of a
      provision is enriched by the rest of the section in which it is found and by
      the mode of inquiry adopted by courts as they have ruled under it.  Thus, it is
      significant that the expression challenged by CP as being vague (i.e., for any
      use that can be made of [the natural environment]) appears in s. 13(1)(a) alongside
      various other environmental impacts which attract liability.
It is
        apparent from these other enumerated impacts that the release of a contaminant
        which poses only a trivial or minimal threat to the environment is not
        prohibited by s. 13(1)
.  Instead, the potential impact of a contaminant must
      have some significance in order for s. 13(1) to be breached.  The contaminant
      must have the potential to cause
injury or damage
to
      property or to plant or animal life (s. 13(1)(b)), cause
harm
        or material discomfort
(s. 13(1)(c)),
adversely
          affect
health (s. 13(1)(d)),
impair
safety
      (s. 13(1)(e)), render property or plant or animal life
unfit
        for use
by man (s. 13(1)(f)), cause
loss
of
      enjoyment of normal use of property (s. 13(1)(g)), or
interfere
with the normal conduct of business (s. 13(1)(h)).  The choice of terms in s.
      13(1) leads me to conclude that polluting conduct is only prohibited if it has
      the potential to impair a use of the natural environment in a manner which is
      more than trivial.   Therefore, a citizen may not be convicted under s.
      13(1)(a) EPA for releasing a contaminant which could have only a minimal impact
      on a use of the natural environment. [Italics added; underlining in original.]


[20]

Thus,
    while Gonthier J. was concerned with the constitutionality of s. 13(1)(a), I do
    not read his reflections on the overall contours of what was then s. 13(1) to
    be limited to paragraph (a) alone.  Indeed, what I take from the foregoing is
    that both the majority and the minority in
Canadian Pacific
viewed the
    provisions of s. 13(1) as targeting harm to the natural environment that was of
    some significance or more than a trivial or minimal threat to the
    environment, and considered that some impairment of the natural environment in
    that sense was a characteristic of s. 13(1) in all of its aspects.  Lamer C.J.
    reached this conclusion on the basis that paragraph (a) expressed the intention
    of the section as a whole and that paragraphs (b) through (h) set out specific
    examples of impairments of the natural environment that are caught by the
    section.  Gonthier J. did so on the basis that environmental impact was a
    component of each listed effect and that the choice of terms in s. 13(1)  he
    did not refer to s. 13(1)(a) here  [led him] to conclude that polluting
    conduct is only prohibited if it has the potential to impair a use of the
    natural environment in a manner that is more than trivial (emphasis added).  As
    my analysis beginning at para. 31 will show, this is the proper interpretation
    to apply to the term adverse effect in ss. 14(1) and 15(1).  A non-trivial
    harm or impairment of the natural environment is an essential component of an
    adverse effect whatever subparagraphs of that definition, or combination of
    them, may be brought into play.

R. v. Dow Chemical Canada Inc.

[21]

The
    lessons I have drawn from
Canadian Pacific
, and the similar interpretation
    which I view as the proper one for s. 15(1) of the EPA and the definition
    provisions of s.1(1) that are incorporated into it, may seem to be at odds with
    this Courts decision in
Dow Chemical
.  For reasons I will explain,
    however, I do not believe that to be the case.

[22]

The Dow
    Chemical case involved an uncontrolled emission of chlorine gas into the air
    above one of Dows chemical manufacturing facilities.  An employee working on
    the roof was injured and hospitalized as a result.  Dow was charged with two
    offences: (i) discharging a contaminant into the natural environment, contrary
    to s. 14(1) of the EPA, and (ii) failing to report that discharge, contrary to
    s. 15(1).  It was convicted at trial in the Ontario Court of Justice, but the
    conviction was reversed on appeal to the Superior Court of Justice.
[2]
The conviction was restored by this Court.

[23]

Writing
    for the Court, MacPherson J.A. said that he did not agree with Dows argument
    that no offence arises under s. 14(1) of the EPA if the discharge of a
    contaminant poses only a trivial or minimal threat to the environment,
    irrespective of its effect on the injured employee: see paras. 27-28. 
    Respectfully, however, it does not appear that he decided the case on that
    basis because, at the end of the day, liability seems to have rested on the
    fact that there was more than trivial or minor impact on both the employee and
    the natural environment.

[24]

MacPherson
    J.A. drew two possible interpretations from the reasons of Gonthier J. in
Canadian
    Pacific
.  On the first interpretation, Dows responsibility turned on the
    fact that there was nothing trivial or minimal about the effects of the
    discharge on the employee.  On the second  which MacPherson J.A. said he found
    less compelling but did not reject   Gonthier J.s qualifying phrase
    trivial or minimal threat to the environment applied to both the words adverse
    effect and the words discharge of a contaminant into the natural environment
    in s. 14(1).  He concluded that Dow could not prevail in either case.  The
    chlorine discharge caused [the employee] harm and material discomfort
    (paragraph (c)), it adversely affected his health (paragraph (d)), and it
    impaired his safety (paragraph (e)).
[3]
And it was conceded by Dow on the appeal 
that the discharge [of the
    chlorine] was not trivial and that it had some impact on the environment
:
    at para. 34 (emphasis added).

[25]

In dealing
    with the first meaning, MacPherson J.A. noted that the issue in
Canadian
    Pacific
revolved around the interpretation of what is now paragraph (a) of
    the definition of adverse effect  impairment of the quality of the natural
    environment for any use that can be made of it.  He observed that in that
    definition provision only the wording of paragraph (a) makes reference to the
    natural environment while the other paragraphs set out other forms of adverse
    effect.  But, at para. 28,  he also said:


Thus, it is trivial or minimal
impairments of the natural
      environment
that are not covered by s. 14(1) of the EPA.  And it is a
      degree of significance
in relation to both the impairment, and the use
        which is impaired
that gives rise to an infringement of s. 14(1).
      [Emphasis added.]


[26]

This
    statement, which is in the midst of the foregoing analysis, is not qualified by
    connecting it to paragraph (a) of s. 14(1).  And at the end of his discussion
    on the first interpretation, MacPherson J.A. added, at para. 30:


In my view,
it makes sense, both in logic and in policy, to
      import the language Gonthier J. used to qualify the definition of adverse
      effect with respect to cl. (a) into cls. (b)-(h) of the same section.
However,
      that importation of qualifying language does not help Dow in this case.
      [Emphasis added.


[27]

The
    language Gonthier J. used to qualify the definition of adverse effect was
    trivial or minimal threat
to the environment
 (emphasis added).

[28]

Finally,
    after drawing on the memory of the chemical spills that resulted from the
    Mississauga train derailment in November 1979 and the disaster at Bhopal in
    India in December 1984 (where several thousand people were killed)  both of
    which involved chlorine  MacPherson J.A. concluded his discussion of the interpretation
    of s. 14(1) by saying, at para. 37:


In summary on this issue, giving the words of ss. 14(1) and 1(1)
      of the EPA their plain meaning, Dow committed an offence under s. 14(1).  Dow
      discharged a contaminant into the natural environment which had an adverse
      effect on [the employee].  If the trivial or minimal language from
Canadian
        Pacific
is applied to either or both the words adverse effect and
      discharge of a contaminant into the [natural] environment, the result is the
      same.
The effect of the discharge on [the employee] was very serious.  And
        the actual discharge of a potentially deadly gas into the open air from an
        industrial plant was also seriou
s. [Emphasis added.]


[29]

For the
    foregoing reasons I do not think that Dow Chemical, when read in conjunction
    with
Canadian Pacific
, precludes the interpretation that I seek to
    place on ss. 14(1) and 15(1) of the EPA and, in particular, on the meaning
    to be attributed to the term adverse effect on which liability under those
    provisions turns.  I note in leaving this part of my reasons that there is a
    qualitative difference between the discharge of a deadly chemical such as
    chlorine into the natural environment and the discharge of flying rock.  While
    it is true, as Mr. McMeekin concedes, that fly-rock is dangerous and that there
    may be situations where flying rock from a blasting explosion could be a
    contaminant causing or likely to cause an adverse effect in environmental
    terms, this is not one of those situations in my view.

The Principles of Statutory Interpretation and Their
    Application Here

[30]

As stated
    above, as I read ss. 14(1) and 15(1) and the term adverse effect, something
    amounting to more than trivial or minimal harm to or impairment of the natural
    environment is an essential component of an adverse effect, as defined in the
    EPA, whatever subparagraphs of that definition, or combination of them, may be
    brought into play.

[31]

I accept
    the pivotal role that environmental legislation plays in todays society.  I
    agree with counsel for the Ministry that the EPA is important remedial
    legislation and should therefore be interpreted broadly to ensure the
    protection and preservation of the natural environment and with the necessary
    flexibility to achieve those objectives.  But that does not mean the Act is to
    be interpreted in a completely open-ended manner and in a fashion that
    overreaches its intended mandate.  It is not super-legislation governing every
    aspect of life  although interpreted literally it could be taken to have that
    effect in some respects if one were inclined to follow that approach.

[32]

The irony
    of this case is that it is the narrower, literal interpretation of the Act that
    is being advocated by the Ministry in order to promote a broader reach of the
    legislation.  Subject to their differences over whether harm (or likely harm)
    to the natural environment is a necessary component to liability where the uses
    of the environment listed in paragraphs (b) through (h) of the definition of
    adverse effect are engaged, the parties agree that the fly-rock incident here
    is caught by s. 15(1).  Castonguay has discharged a substance into the
    natural environment; the discharge was out of the normal course of events,
    and it caused damage to property (paragraph (b)).  The substance is a
    contaminant, according to the Ministry, because fly-rock consists of a bundle
    of solids, those solids [resulted] directly ... from human activities, and
    they caused an adverse effect because they caused damage to property.  End of
    story, the Ministry would have it.

[33]

But not so
    fast, Castonguay submits.  The broader, contextual interpretation suggested in
Canadian
    Pacific
leads to a different view - albeit one that happens to result in a
    narrower application of the Act in the circumstances - and
Dow Chemical
does not mandate a contrary approach.

[34]

I share
    Castonguays view.

[35]

The modern
    principle of statutory interpretation involves a purposive analysis.  The words
    of a statute are to be read in their entire context and in their grammatical
    and ordinary sense, harmoniously with the scheme of the Act, the object of the
    Act, and the intention of the legislature:
Bell ExpressVu Ltd. Partnership
    v. Rex
, 2002 SCC 42, [2002] 2 S.C.R. 559, at paras. 26-27;
Rizzo &
    Rizzo Shoes Ltd. (Re)
, [1998] 1 S.C.R. 27, at para. 21.  Moreover, as
    Gonthier J. noted in
R. v. Nova Scotia Pharmaceutical Society
, [1992]
    2 S.C.R. 606, at pp. 647-648, legislative provisions must not be considered in
    a vacuum.

[36]

The
    interpretation I advance here reflects these principles.

[37]

First, it
    is consistent with the purpose of the EPA which, as stated in s. 3(1), is to
    provide for the protection and conservation of
the natural environment

    (emphasis added).  Embedded in this notion is the need to preserve that environment
    for some range of use by humans and animals (
Canadian Pacific
, at p.
    1056), and to protect the people who live, work and play in it (
Dow
    Chemical
, at para. 49).  Requiring some impairment to the natural
    environment in situations where ss. 14(1) and 15(1) are triggered is in harmony
    with the overarching theme of the EPA, which is to preserve and protect
the
    natural environment
.  To say that adverse effects call for an
    environmental impact reconciles the purpose and objects of the Act with the
    plain language of ss. 14(1) and 15(1) and the definition of adverse effect,
    in my view.

[38]

Secondly,
    this interpretation is derived from and takes its colour from a reading of ss.
    14(1), 15(1) and the definition of adverse effect in context.  Respectfully,
    the literal interpretation of paragraphs (a) through (h) of the definition that
    is advocated by the Ministry  treating those provisions, as it does, as
    separate water-tight compartments, none of which give any meaning to the other
    and without taking into account the
environmental protection rationale
underpinning the legislation  ignores the context in which that definition
    provision operates and as well ignores the
purpose and object of the
EPA.

[39]

The EPA
    has no interest in regulating the effects listed in paragraphs (b) through
    (h) in and of themselves, and in my view the legislature did not intend that it
    would have such an interest.  For ease of reference, I set those paragraphs out
    again:


(b) injury or damage to property or to
      plant or animal life,

(c) harm or material discomfort to any
      person,

(d) an adverse effect on the health of
      any person,

(e) impairment of the safety of any
      persons,

(f) rendering any property or plant or
      animal life unfit for human use,

(g) loss of enjoyment of normal use of
      property, and

(h)interference with the normal conduct
      of business


[40]

Civil
    liability for these kinds of wrongs is governed by tort law in such fields as
    negligence, nuisance, strict liability and trespass.  The public regulatory
    interest is governed by other legislation dealing with health and safety,
    expropriation, and so forth.  It is where there is some overlap characterized
    by a natural environment impact that the effects outlined in paragraphs (a)
    through (h) become relevant for EPA purposes.  The meaning to be attributed to
    them emerges when viewed in the context of the paragraph preceding them  (a)
    impairment of the quality of the natural environment for any use that can be
    made of it  and in the context of their function in the legislation, which is
    to sketch out the types of uses of the environment likely to be impacted by
    acts and events that impair or harm the quality of the natural environment. 
    Whether they are seen as environmental impacts which attract liability, as
    Gonthier J. viewed them in
Canadian Pacific
, or as specific examples
    of the types of situations contemplated in paragraph (a), as Lamer C.J.
    considered them, makes no difference in the result.  An adverse effect, as
    contemplated by the EPA is something that has a component involving harm to or
    impairment of the environment entrenched within it, in my view.

[41]

As noted
    above, the Canadian Environmental Law Association was granted leave to
    intervene.  The main thrust of its submissions was to the effect that the EPA
    has codified the common law torts of negligence, nuisance, strict liability and
    trespass as environmental offences to be regulated and enforced by government
    whether the circumstances involve an element of environmental harm or not.

[42]

I reject
    this argument.  It is based on certain language that is common to the torts and
    the statutory provisions within the definition of adverse effect.  However, I
    see nothing in that correlation alone, or anything else in the text of the EPA,
    which would suggest the legislature had any such intention.  In addition, the
    purposes of the four torts and of the EPA are quite different.  I agree with
    Mr. McMeekin that the EPA is public welfare legislation designed for the
    specific purpose of protecting and preserving the natural environment, whereas
    the torts mentioned above are concerned with the recovery of quantifiable
    damages to private persons or property and/or rights related to them. 
    Environmental protection may be one benefit that arises from a successful
    lawsuit in tort, but it is not the interest the torts seek to protect.

[43]

In the
    end, then  and to repeat  ss. 14(1) and 15(1) and the term adverse effect
    as defined in the EPA, contemplate something amounting to more than trivial or
    minimal harm to or impairment of the natural environment as an essential
    element of liability relating to the discharge of a contaminant into the
    natural environment, whatever subparagraphs of that definition, or combination
    of them, may be engaged.

[44]

Both the
    Ministry and the appeal judge relied upon the Divisional Courts decision in
R.
    v. Glen Leven Properties
, (1977) 15 O.R. (2d) 501.  That decision is not
    inconsistent with the foregoing interpretation.  There, the removal of topsoil
    during a construction project had allowed the underlying sand to become
    windblown over a significant period of time, reducing air quality in the
    neighbourhood and causing considerable discomfort and some health problems to
    people living nearby, and some damage to property.  The blowing sand was held
    to be a contaminant discharged into the natural environment because Glen Leven
    had changed the natural state of the sand by removing the topsoil and creating
    a situation where the sand was likely to be borne by the wind.  In such
    circumstances, Southey J. noted, a substance may be a contaminant under [s.
    14(1)] (emphasis added):  at p. 506.

[45]

I agree with
    that decision.  A substance discharged into the air in that fashion
may
be a contaminant, and will be if the substance causes or on the facts may cause
    more than trivial or minimal harm to or impairment of the natural environment. 
    That is what happened in
Glen Leven Properties
.  It is not what
    happened here.

Conclusion and Disposition

[46]

In the
    circumstances here, it is conceded that the fly-rock generated by Castonguays
    blasting activities did not have any (or, at least, no more than a trivial or
    minor) impact on the natural environment or cause any harm to it.  The fly-rock
    did not constitute a contaminant therefore, nor did it cause or was it likely
    to cause an adverse effect in terms of the EPA.  Accordingly, Castonguay could
    not properly be convicted of failing to report the discharge of a contaminant,
    contrary to s. 15(1) of the EPA.

[47]

I would
    therefore allow the appeal, set aside the order of the Superior Court, and
    restore the acquittal entered by Hunter J. in the Ontario Court of Justice.  I
    do not think this is an appropriate case for costs.

R.A.
    Blair J.A.




MacPherson J.A.:

[48]

I
    have had the opportunity to consider the draft reasons prepared by my colleague
    Blair J.A.  His ultimate conclusion is stated at para. 43:


In the end, then  and to repeat  ss. 14(1) and 15(1) and the
      term adverse effect as defined in the EPA, contemplate something amounting to
      more than trivial or minimal harm to or impairment of the natural environment as
      an essential element of liability relating to the discharge of a contaminant
      into the natural environment, whatever subparagraphs of that definition, or
      combination of them, may be engaged.


[49]

With
    respect, I do not agree with this conclusion.  In my view, it is inconsistent
    with the plain wording of the relevant provisions of the EPA, it flows from an
    incorrect interpretation of both
Ontario v. Canadian Pacific Ltd.
,
    [1995] 2 S.C.R. 1031, and
R. v. Dow Chemical Canada Inc.
(2000), 47
    O.R. (3d) 577 (C.A.), and it inappropriately constricts the important public
    purposes of the
Environmental Protection Act
, R.S.O. 1990, c. E.19.  I
    will address these three points in turn.

(1)
The plain
    meaning of the relevant statutory words

[50]

I
    agree with my colleague that s. 14(1) of the EPA

forbids discharging a
    contaminant into the natural environment and s. 15(1) requires that any such
    discharge be reported to the Ministry of the Environment.  For ease of
    reference, I set out these provisions again:


14.(1) Subject to subsection (2) but despite any
      other provision of this Act or the regulations, a person shall not discharge a
      contaminant or cause or permit the discharge of a contaminant into the natural
      environment, if the discharge causes or may cause an adverse effect.


. . .


15.(1) Every person who discharges a contaminant or
      causes or permits the discharge of a contaminant into the natural environment
      shall forthwith notify the Ministry if the discharge is out of the normal
      course of events, the discharge causes or is likely to cause an adverse effect
      and the person is not otherwise required to notify the Ministry under section
      92.


[51]

The
    term adverse effect and the words contaminant and discharge are defined
    in s. 1(1) of the EPA:


adverse effect means one or more of,

(a) impairment of the quality of the natural
      environment for any use that can be made of it,

(b) injury or damage to property or to plant or
      animal life,

(c) harm or material discomfort to any person,

(d) an adverse effect on the health of any person,

(e) impairment of the safety of any persons,

(f) rendering any property or plant or animal life
      unfit for human use,

(g) loss of enjoyment of normal use of property,
      and

(h) interference with the normal conduct of
      business;


. . .


contaminant means any solid, liquid, gas, odour,
      heat, sound, vibration, radiation or combination of any of them resulting
      directly or indirectly from human activities that causes or may cause an
      adverse effect;

discharge, when used as a verb, includes add,
      deposit, leak or emit and, when used as a noun, includes addition, deposit,
      emission or leak;


[52]

The
    fly-rock incident in this case comes within the plain meaning of the words
    contaminant and discharge and the term adverse effect, as my colleague recognizes
    at para. 12 of his draft reasons:


The discharge of the fly-rock in this instance meets all of the
      prerequisites for liability under the provision
if
an adverse effect
      as contemplated by the EPA requires only injury to property without any accompanying
      impairment of or harm to the natural environment, as a literal reading of the
      definition of adverse effect might suggest.  Fly-rock is a solid resulting
      from human activities and, in this case, it caused damage to property and
      would, on that interpretation, constitute an adverse effect (paragraph (b) of
      the definition) and be a contaminant.  [Emphasis in original.]


[53]

In
    my view, as a matter of statutory analysis, this passage is precisely right; it
    accords completely with the ordinary sense of the words as defined in the EPA.

[54]

However,
    rather than concluding that this resolves the statutory interpretation exercise
    in this case, in the next two sentences of para. 12 my colleague opens the door
    to a different analysis:


However, if the notion of adverse effect carries with it some
      element of impairment to the natural environment that is more than transient or
      trivial  an environmental event, in the words of the trial judge  the
      discharge of the fly-rock here did not constitute a contaminant as that term
      is defined nor did it cause or was it likely to cause, in the circumstances
      here, an adverse effect.  Those are the parameters of the debate on the
      appeal.


[55]

I
    agree with my colleague that the parameters of the debate are as he describes
    in para. 12 of his draft reasons.  In the end, he concludes that there must be
both
a harm to the environment
and
one of the eight harms listed in the
    definition of adverse effect before liability for an offence under ss. 14(1)
    and 15(1) of the EPA can be made out.  In reaching this conclusion, my
    colleague contends that both
Canadian Pacific
and
Dow Chemical
are consistent with, or at least permit, such a result and that the purpose of
    the EPA suggests such a linkage.  I turn to these points.

(2)
Canadian Pacific and Dow Chemical

[56]

The
    interpretation advanced by my colleague is inconsistent with
Canadian
    Pacific
and
Dow Chemical
.

[57]

In
Canadian Pacific
, the Supreme Court of Canada considered the
    constitutionality of the EPA prohibition on discharges that impair the quality
    of the natural environment for any use that can be made of it. The court
    unanimously upheld the provision. At the time, the statute included the
    definition of adverse effect, now contained in s. 1.1. of the EPA, as part of
    the provision prohibiting discharges. Justice Gonthier, writing for the
    majority, interpreted the language of part (a) of that definition:


[Section 14(1)] does not attach penal consequences to trivial
      or minimal impairments of the natural environment, nor to the impairment of a
      use of the natural environment which is merely conceivable or imaginable.  A
      degree of significance, consistent with the objective of environmental
      protection, must be found in relation to both the impairment, and the use which
      is impaired.


[58]

The
    majority reasons did not suggest that a significant impact on the quality of
    the natural environment would be required to make out an adverse effect under
    what is now (b)-(h) of the definition.

[59]

Writing
    for three concurring judges, at para. 20, Lamer C.J. offered an alternative
    construction of the definition of adverse effect:


As I noted earlier, the most natural manner of viewing s. 13 is
      to view all of the various subsections as directed at different (albeit
      overlapping) evils. However, it is also possible to interpret s. 13(1)(a) as
      expressing the general intention of the section as a whole, and to treat ss.
      13(1)(b) through (h) as setting out specific examples of "impairment[s] of
      the natural environment for any use that can be made of it." That is, s.
      13(1)(a) can be read as if it were part of the main body of the section, with
      words to the effect of "and, without limiting the generality of the
      foregoing, that" interposed between it and the other subsections.


[60]

My
    colleague relies on this interpretation to conclude that for a discharge to
    have an adverse effect, it must impair the quality of the natural environment
    in addition to triggering (b)-(h). I cannot agree, for three reasons.

[61]

First,
    only three members of the Supreme Court of Canada supported Lamer C.J.s
    proposed interpretation in
Canadian Pacific
. Although Gonthier J.s
    majority reasons do not explicitly reject the Chief Justices interpretation, I
    understand the majority reasons to read the definition of adverse effect as
    providing independent, alternative grounds for liability.

[62]

Second,
    the EPA has been amended since the Canadian Pacific discharge in 1988 in a way
    that reduces the plausibility of Lamer C.J.s interpretation. Under the current
    version of the EPA, the language concerning damage to property is now part of
    the s.1(1) statutory definition of adverse effect. This definition provides
    that adverse effect means
one or more of
 (emphasis added) eight
    kinds of damage. This is a clear indication that (a)-(h) are to be read as
    independent triggers for liability.

[63]

Third,
    this court rejected my colleagues approach in
Dow Chemical
. In
that
    case
, Dow discharged chlorine (a contaminant) into the air, harming an
    employee (an adverse effect). The company made precisely the same argument that
    the appellant makes here, and which my colleague accepts.  As the court in
Dow
    Chemical
said, Dow contends that s. 14(1) is not infringed if the
    discharge of a contaminant into the natural environment has no, or only a
    transient or trivial, impact on the natural environment.

[64]

The
    court explicitly rejected this contention at paras. 28-31, saying [we] do not
    agree with this argument, and then setting out its supporting reasons:


It needs to be recalled that the issue in
Canadian Pacific
was
      the interpretation of one of the statutory definitions of adverse effect,
      specifically the current paragraph (a): impairment of the quality of the
      natural environment for any use that can be made of it.  When Gonthier J.
      employed the qualifying language of trivial or minimal or a degree of
      significance, he linked these phrases to the specific words in paragraph (a). 
      Thus, it is trivial or minimal impairments of the natural environment that
      are not covered by s. 14(1) of the EPA.  And it is a degree of significance
      in relation to both the impairment, and the use which is impaired that gives
      rise to an infringement of s. 14(1).

Paragraph (a) is just one of eight defined adverse effects.  It
      relates to the natural environment, which is defined in the Act as the air,
      land and water (s. 1(1)).  The other seven paragraphs set out other forms of
      adverse effect.  Some relate to plants and animals (paragraphs (b) and (f));
      some relate to people (paragraphs (c), (d) and (f)) and their property
      (paragraph (g)) and business (paragraph (h)).

In my view, it makes sense, both in logic and in policy, to
      import the language Gonthier J. used to qualify the definition of adverse
      effect with respect to paragraph (a) into paragraphs (b)-(h) of the same
      section.  However, that importation of qualifying language does not help Dow in
      this case.

The adverse effect of the chlorine discharge on Dows employee,
      Mr. Frank, caused him harm and material discomfort (paragraph (c)), it
      adversely affected his health (paragraph (d)), and it impaired his safety
      (paragraph (e)).  In the Agreed Statement of Facts, the parties set out this
      description from the trial judges reasons:


The volume and nature of that chlorine was not as described
        by Mr. Frank but it was at least sufficient to disable him, to disorient him
        and cause him to be traumatized.  As a result in attempting to escape the area,
        he incurred going down the various steps and ladders significant physical
        injuries.


In my view, this description makes it clear that there was
      nothing trivial or minimal about the effects of the discharge on Mr. Frank.


[65]

I
    interpret this passage as follows.  All of paragraphs (a)  (h) of s. 14(1) of
    the EPA deal with the effects of the discharge of contaminants into the environment. 
    The qualifying language trivial or minimal and degree of significance
    applies to those eight effects.  Thus, with respect to paragraph (a), these
    words apply to
both
components, impairment of the quality of the
    natural environment
and
for any use that can be made of it. 
    Similarly, as suggested in the quoted passage, they also apply to the effects
    in paragraphs (b)(h). For instance, for a safety impairment to constitute an
    adverse effect, the impairment must be more that trivial or minimal.

[66]

However,
    this analysis does not suggest, as my colleague asserts, that the substantive
    content of the first part of paragraph (a)  impairment of the quality of the
    natural environment  also becomes an umbrella over all of the effects set out
    in paragraphs (b)  (h).

[67]

This
    new umbrella is not supported by
Canadian Pacific
and is specifically
    rejected by
Dow Chemical.
In my view, for the above reasons the case
    law does not support such an expansion.

(3)

The purposes
    of the
EPA

[68]

My
    colleagues conclusion is also at odds with the purposes of the EPA as
    discussed in both
Canadian Pacific
and
Dow Chemical
.

[69]

In
Canadian Pacific
, Gonthier J., writing for six judges, stated at para.
    43:


[O]ur legislators have preferred to take a broad and general
      approach, and have avoided an exhaustive codification of every circumstance in
      which pollution is prohibited.  Such an approach is hardly surprising in the
      field of environmental protection, given that the nature of the environment
      (its complexity, and the wide range of activities which might cause harm to it)
      is not conducive to precise codification.  Environmental protection legislation
      has, as a result, been framed in a manner capable of responding to a wide
      variety of environmentally harmful scenarios, including ones which might not
      have been foreseen by the drafters of the legislation.


[70]

In
    the same case, Lamer C.J., speaking for three judges, said at para. 18:

[T]he objectives of the Act thus seem to encompass the
    preservation of the natural environment for some range of use by humans and
    animals.  I agree with my colleague Gonthier J.s observations that
    environmental protection is a very broad subject matter.

[71]

In
Dow Chemical
, this court said at para. 49 that the purpose of the EPA
    is to protect the natural environment and the people who live, work and play
    in it.

[72]

The
    contents of paragraphs (a)  (h) of the definition of adverse effect clearly
    reflect the purpose of the EPA set out in
Canadian Pacific
and
Dow
    Chemical
.  The definition encompasses harm to the environment itself
    (paras. (a), (b) and (f)), to people, their activities and occupations (paras.
    (b), (c), (d), (e), (f), (g) and (h)), and to animals (paras. (b) and (f)).

[73]

My
    colleagues interpretation of adverse effect is, with respect, an unduly
    constricted one that does not reflect the broad purposes of the EPA.  My
    colleague says that an adverse effect that grounds offences under ss. 14(1)
    and 15(1) of the Act has two components  harm to the environment and one of
    the eight harms listed in paras. (a)  (h) of the s. 1.1 definition of adverse
    effect.

[74]

I
    do not agree with the first component of this two-pronged test.  It is
    inconsistent with
Canadian

Pacific
and was explicitly
    rejected in
Dow

Chemical
, as explained in the previous
    section of these reasons.  In addition, from the perspective of the important
    public purposes of the EPA, it would remove a great deal of problematic
    activity connected to the environment from the purview of the Act.

[75]

My
    colleague is correct to regard the protection of the environment itself as a
    key purpose of the EPA.  That is why para. (a) and, to a lesser extent, paras.
    (b) and (f) relating to plants are included in the definition of adverse
    effect.

[76]

However,
    the EPA is, in my view, also concerned with
uses of
the environment
    that cause harm to people, animals and property  for example, as a conduit for
    contaminants that cause damage or harm to people, animals or property. 
    Blasting is a perfect example.  In many cases, blasting will not harm the environment;
    para. (a) of the definition of adverse effect will not be triggered. 
    However, where blasting causes the discharge of a contaminant, such as
    fly-rock, into the natural environment, blasting may harm people, animals or
    property.  That is what happened in this case.  A blasting activity gone wrong
    (as the appellant concedes) may not have caused more than trivial or minimal
    harm to the air, land or water.  However, the fly-rock generated by the
    blasting did cause significant harm to property, a different adverse effect
    under the Act.  Importantly, the direct conduit resulting in this harm was the
    appellants use of the environment (the air) to disperse a contaminant
    (fly-rock).

[77]

In
    conclusion, I see no policy reason for limiting the coverage of the EPA to fact
    situations where serious adverse effects to people, animals and property can be
    considered only if the environment is also harmed by the impugned activity.  In
    this case, the discharge of fly-rock into the air during a blasting operation
    was a sufficient trigger for scrutiny under the EPA.

Conclusion

[78]

The
    plain meaning of the relevant provisions of the EPA, a proper understanding of
    the broad purposes of the EPA, and the application of the decisions of the
    Supreme Court of Canada in
Canadian Pacific
and this court in
Dow
    Chemical
, taken together, establish that the appellants discharge of the
    fly-rock from a blasting operation being carried out in the natural environment
    is the discharge of a contaminant that caused an adverse effect under the EPA. 
    The appellant, therefore, should have reported the incident to the Ministry of
    the Environment pursuant to s. 15(1) of the Act.

[79]

I
    would dismiss the appeal.  This is not a case for costs.

Released: March 16, 2012 (J.C.M.)

J.C. MacPherson J.A.

I agree. Janet Simmons J.A.





[1]
[1992] 2 S.C.R. 606



[2]
These Courts were known respectively at the time as the Ontario Court
    (Provincial Division) and the Ontario Court (General Division).



[3]
The paragraph references are to the respective paragraphs in the s. 1(1)
    definition of adverse effect.


